Citation Nr: 1019235	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

5.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The December 2005 rating decision 
denied increased ratings for peripheral neuropathy of the 
upper and lower extremities, and granted service connection 
for PTSD, assigning a 10 percent rating effective June 15, 
2005.  

The Board notes that a subsequent rating decision issued in 
April 2006 increased the Veteran's disability rating for PTSD 
to 30 percent disabling, effective June 15, 2005.  Since this 
increase did not constitute a full grants of the benefits 
sought, the increased rating issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claims.

The Veteran contends that he is entitled to higher ratings 
for his service-connected PTSD and his peripheral neuropathy 
of the upper and lower extremities.  Specifically, in the May 
2010 written brief submitted by the Veteran's representative, 
it is alleged that the Veteran's disabilities have increased 
in severity since his last VA examinations.  With regard to 
the claim for an increased rating for PTSD, the Veteran, 
through his representative, alleges that his difficulty with 
social relationships has gotten worse, as has his inability 
to handle finances.  Regarding his peripheral neuropathy of 
the upper and lower extremities, the Veteran claims that his 
loss of sensation in his extremities has increased.

In light of this information, and because the Veteran has not 
undergone a VA examination for either his PTSD or his 
peripheral neuropathy since July 2005, new VA examinations 
should be scheduled.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Because the Board has determined that medical examinations 
are necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

VA treatment records dated from January 2007 to the present 
should also be obtained and associated with the Veteran's 
claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all available VA 
treatment records dated from January 
2007 to the present and associate them 
with the claims folder.  If no records 
are available, this should be noted in 
the claims file.

2.  Schedule the Veteran for a VA 
mental disorders examination in order 
to determine the current severity of 
the Veteran's PTSD.

The claims folder, including a copy of 
this remand, must be made available to, 
and reviewed by, the examiner.  The 
examination report is to reflect whether 
a review of the claims file was made.  

The VA examiner should identify all 
current manifestations of the Veteran's 
service-connected PTSD and specifically 
indicate, with respect to each of the 
symptoms identified in the criteria for 
evaluating mental disorders, whether such 
symptom is a symptom of the Veteran's 
service-connected psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the Veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder(s) found to be 
present.  In addition, the examiner 
should provide an opinion with respect 
to each additional acquired psychiatric 
disorder found to be present, if any, 
whether it represents a progression of 
the previously diagnosed PTSD or a 
separate disorder.  If it is determined 
to represent a separate disorder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.  If alcohol 
dependence is diagnosed, the examiner 
should provide an opinion as to whether 
it was caused or chronically worsened 
by the Veteran's service-connected 
psychiatric disability.

3.  Schedule the Veteran for a VA 
neurological examination in order to 
determine the current severity of the 
Veteran's peripheral neuropathy of the 
upper and lower extremities.

The claims folder, including a copy of 
this remand, must be made available to, 
and reviewed by, the examiner.  The 
examination report is to reflect whether 
a review of the claims file was made.  



All indicated studies must be performed.  
The VA examiner should state which nerves 
are affected by the peripheral neuropathy 
of the upper and lower extremities and 
whether the Veteran has complete 
paralysis of that nerve or incomplete 
paralysis of that nerve.  If the 
diagnosis is incomplete paralysis, the VA 
examiner should state whether the 
incomplete paralysis is mild, moderate, 
moderately severe, or severe.  The VA 
examiner should also provide an opinion 
concerning the impact of each disability 
on the Veteran's ability to work.  

4.  Thereafter, the AMC must review the 
claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

5.  Then, after any other indicated 
development is completed, readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond before returning 
the claims file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


